DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 1/18/2022.
Claims 1-2, 4-18 and 20-29 are pending.  Claims 12-18 are withdrawn.  Claims 1-2, 4-11 and 20-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a computer controlling said first set of rotor sand said second set of rotors” in lines 10-11.  Applicant MUST recite “a computer configured for controlling” or “a computer programmed for controlling” to give patentable weight to the claimed controlled operation of said first set of rotors and said second set of rotors.  Otherwise, it is unclear as recited whether the said first set of rotors and said second set of rotors must be adjusted such for the first thrust and second thrust are in equilibrium or if it simply must be capable of doing so.
Similarly, claim 28 recites the limitation “a computer controlling said first set of rotor sand said second set of rotors”.  Applicant MUST recite “a computer configured for controlling” or “a computer programmed for controlling” to give patentable weight to the claimed controlled operation of said first set of rotors and said second set of rotors.  Otherwise, it is unclear as recited whether the said first set of rotors and said second set of rotors must be adjusted such for the first thrust and second thrust are in equilibrium or if it simply must be capable of doing so.
Claim 1-2, 5-11 and 20-29 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship between “a force exerted on said body” and “a tool for working on the surface”.  That is, the claimed force may be simply any force, e.g. the force of gravity acting on the body.  Examiner notes that incorporating the language of claim 4 into claims 1 and 28, respectively, addresses this rejection.
 
Allowable Subject Matter
Claims 1-2, 4-11 and 20-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 1, the primary reason for allowance is because although it is generally known to provide robotic drones for working on a surface to employ a plurality of rotors generating thrust to counteract a force of working on said surface, as shown by Suefuku (US 2020/0216173 A1) and Beohme (US 2018/0208307 A1), and it is further generally known to employ omni-directional rotors for maintaining positioning, as shown by US 10577098 B2 or US 20190359329 A1, the prior art of record does not teach, suggest or motivate a body including a tool for working on the surface; a controller moving said body along the surface; a first set of at least two rotors mounted to said body and generating a first thrust in a first direction towards the surface; a second set of at least two rotors mounted to said body and generating a second thrust in a second direction away from the surface and against the first thrust generated by said first set of rotors; and computer controlling said first set of rotors and said second set of rotors for adjusting the first thrust relative to the second thrust to maintain said body in position of equilibrium in the presence of a force exerted on said body, in the context of claim 1.
With respect to claim 29, similarly, the prior art of record does not teach, suggest or motivate a body including a tool for working on the surface; a controller moving said body along the surface; a first set of at least two rotors mounted to said body and generating a first thrust in a first direction; a second set of at least two rotors mounted to said body and generating a second thrust in a second direction opposite the first direction and against the first thrust generated by said first set of rotors; and a computer controlling said first set of rotors and said second set of rotors for adjusting the first thrust relative to the second thrust to maintain station-keeping of said body in the presence of a force exerted on said body, in the context of claim 29.

Response to Arguments
Applicant’s arguments filed 1/18/2022 have been fully considered and are persuasive.  Specifically, with respect to specific control of the relative thrust that is not explicitly disclosed by Suefuku (US 2020/0216173 A1).  The rejection of claim 1 in the office action dated 9/16/2021 has been withdrawn.   However, upon further consideration a new grounds of rejection has been made as shown above, necessitated by Applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP6558508B1  note movable joint on propellers for variable lift and counter to spray force.
US 10577098 B2; US 20190359329 A1  note omni directional rotors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711